DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
103 Rejection (Claim 10)
	Applicant's arguments filed 10/12/2021 have been fully considered and they are persuasive. The examiner notes the difference in functionality between the guide rail 110 of the prior art Hansar and the invention as claimed, more particularly the newly added limitation “such that the guide rail is stationary and such that a lateral force applied to the bed frame will displace the slide rail relative to the guide rail and thereby pivot the head section relative to the center section;” although the examiner believes prior art may be able to read on this limitation, it is not permissible to combine with Hansar due to the rollers (302) which allow the guide rail (110) of Hansar to expand or contract with the expandable room (50).

103 Rejection (Claim 12)
	Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive with respect to claim 12. The applicant presents that the pin in TIAN does not automatically engage while it is sliding, the applicant further insists that the pin of TIAN appears to be manual without evidence cited in the reference. However, the examiner submits that TIAN is silent on the functionality of the pin whether it is automatic or manual but in view of case law automating something that was previously manual is considered to be routine skill in the art. In 

103 Rejection (Claim 16)
	Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive with respect to claim 12. Applicant presents the argument that “The spring means 20 does not serve to bias the foot part relative to the head part…” but this is not stated in the claim. Instead the applicant states that the “biasing mechanism is connected between the center section and the head section…” which contradicts what the applicant is arguing. The examiner considers the spring means (20) to be part of the biasing process since there is some pivotable movement of the spring in FIGS.3A-3B, lastly the examiner notes that (18) is connected to head section (3) which (18) is technically part of head section (3). A new interpretation of Grone has been provided to address the newly amended limitations in more detail.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 20160206113 issued to Rawls-Meehan.

claim 16,
	Rawls-Meehan discloses a foldable frame structure ([0045] “The mattress support 1100 includes a plurality of deck support sections 110 having a top surface 1112 (e.g., atop which a mattress sits during use), for example sections 1110A-1110E as illustrated.” See FIGS. 1-2) comprising: a head section; (Rawls-Meehan: FIG. 1 (1110A)) a center section pivotably connected to the head section such that the head section is pivotable relative to the center section; (Rawls-Meehan: FIG. 6 see how the center section (1110B, 1110C) is pivotally connected to head section (1110A) and how the head section pivots relative to (1110B)) and a foot section connected to and pivotable relative to the center section, (Rawls-Meehan: FIG. 6 (1110D) is connected to center section (1110B, 1110C) and pivotable relative to (1110B)) wherein a biasing mechanism is connected between the center section and the head section, (Rawls-Meehan: FIG. 6 (1270A) see also [0048] “The actuator 1270 includes first and second ends 1272, 1274. The first end 1272A of the first actuator 1270A is pivotally connected to the support portion 1254A of the first adjustable support frame 1250A, and the second end 1274A is pivotally connected to the articulating portion 1252A of the first adjustable support frame 1250A.” the actuator (1270A) as illustrated in FIGS.1-5 is connected between the head and center sections) the biasing mechanism being configured to bias the head section to pivot out-of-plane with respect to the center section against a gravitational force. (Rawls-Meehan: FIGS. 4 and 6 show head section (1110A) biased out-of-plane with respect to the center section)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawls-Meehan.

Regarding claim 17,
	Regarding claim 17,
	Rawls-Meehan discloses a foldable frame structure according to claim 16.
wherein the biasing mechanism is a gas spring.
	However, in [0064] of Rawls-Meehan, Rawls-Meehan discloses multiple choices for actuating the device i.e. “In an embodiment, the actuator 104 may use electric motors and mechanical gears, pneumatic pressure, hydraulic pressure, pneumatic spring, air spring, hydraulic spring or the like to provide the force to extend and retract the actuator 104.” Wherein the examiner interprets “air springs” “pneumatic springs” to be gas springs.
	It would have been obvious for one having ordinary skill in the art to implement the use of a gas spring actuator to actuate the bed of the device of Rawls-Meehan as taught by another embodiment in Rawls-Meehan since gas-spring motors/actuators are a known motor used for actuators and one of ordinary skill in the art would have recognized a gas spring actuator would have yielded the predictable result of having a cheaper product by negating the use of liquids and produce a smoother operation since they are less likely to leak fluid into the environment due to the inherent reliance of gas for operability.



Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8186744 issued to Hanser in view of U.S. Patent No. 8091159 issued to Harris further in view of Chinese Publication No. 107348728 to TIAN.

Regarding claim 12,
a folding bed system (Hanser: Abstract see also FIG. 2 the bed folds) configured for integration with a structure, (Hanser: col. 1 lines 6-8) the folding bed system comprising: a bed frame having a head section, a center section (Hanser: see annotated figure below) connected to and pivotable relative to the head section, (Hanser: FIG. 2 shows the head section pivotably connected to the center section see also abstract) … a slide mechanism (Hanser: FIG. 3B (110, 106)) including a slide rail fixed to the center section (Hanser: FIG. 3B (106) wherein the slide rail (at least part of it) is fixed to the center section) and a guide rail coupled with … the slide rail, (Hanser: FIG. 3B (110))  wherein the guide rail is securable to the structure; (Hanser: col. 3 lines 5-8 see also col. 2 line 67 and col. 3 lines 1-2 that explains that 110 is a part of 112 thus 110 is indirectly coupled to the structure i.e. the room/wall) and a guide mechanism (Hanser: col. 3 lines 20-22 see also FIG. 2 (108, 102)) including a guide track (Hanser: FIG. 2 (108)) and a slider linearly displaceable relative to the guide track, (Hanser: FIG. 2 (102)) … and wherein the guide track is securable to the structure, (Hanser: the guide track is indirectly securable to the structure i.e. vehicle wall etc.)

    PNG
    media_image1.png
    400
    594
    media_image1.png
    Greyscale

Hanser does not appear to disclose and a foot section connected to and pivotable relative to the center section… the guide rail being linearly displaceable relative to the slide rail… wherein the slider includes an engagement pin coupled with the head section of the bed frame,
Harris discloses a foot section connected to and pivotable relative to the center section (Harris: FIG. 2 shows a foot section connected to and pivotable relative to center section (151)) the guide rail being linearly displaceable relative to the slide rail… (Harris: FIG. 1 (132, 134, 131) wherein guide rail (132) is displaceable relative to the slide rail (134) via (131))
	It would have been obvious for one having ordinary skill in the art to modify the device of Hanser to have a foot section connected to and pivotable relative to the center section as well as a guide rail being linearly displaceable relative to the side rail as taught by Harris since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow for the bed to be folded and stowed into a more compact configuration than what is depicted in Hanser.
However, TIAN discloses wherein the slider (TIAN: FIG. 1 (5) the rail) includes an engagement pin (Tian: FIG. 1 (3) fixing bolt) coupled with the head section of the bed frame, (Tian: FIG. 1 (3) is coupled to the head section of the frame) wherein the guide mechanism further comprises at least one latch coupled with the guide track, and positioned in a path of the engagement pin (Tian: FIG. 1 (2) wherein the pin (3) and the hole (2) together function as a latch and the hole is positioned in a path of the engagement pin.) wherein the engagement pin is automatically engaged with the latch when the slider is displaced on the guide track to secure an angular position of the head section relative to the center section. (Tian: FIG. 1 (3), wherein the examiner interprets the pin to be automatically engaged by gravity when the slider is displaced in each set of holes in the guide rail.)

In addition, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Regarding claim 13,
The Hanser/Harris/TIAN combination discloses the system of claim 12, wherein the guide mechanism comprises first and second latches coupled with the guide track and spaced apart from each other, wherein the engagement pin is selectively engaged with one of the first and second latches. (Tian: FIG. 1 wherein there are two latches spaced apart from one another to evenly hold the bed mechanism in place)


Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130145548 issued to Grone in view of U.S. Patent No. 8091159 issued to Harris.

claim 16,
	Grone discloses a foldable frame structure (Grone: Abstract) comprising: a head section; (Grone: FIG.3a (3)) a center section pivotably connected to the head section; (Grone: FIG. 3a (4)) such that the head section is pivotable relative to the center section (Grone: FIG. 3A shows the head section (3) pivotable relative to the center section) and a foot section connected to … to the center section, (Grone: see annotated figure below) wherein a biasing mechanism is connected between the center section and the head section, the biasing mechanism being configured to bias the head section to pivot out-of-plane with respect to the center section against a gravitational force (Grone: see FIG. 3A how the gas spring (20) cooperates with the other gas compression spring to bias (3) the head section out of plane wherein the examiner defines the plane to be when (3) and (4) are aligned, against a gravitational force. The examiner notes that (18) is part of (3) which there is some cooperation of the gas compression spring (20) to bias parts (3).)

    PNG
    media_image2.png
    507
    588
    media_image2.png
    Greyscale

Grone does not appear to disclose a foot section connected to and pivotable relative to the center section.
Harris discloses a foot section connected to and pivotable relative to the center section (Harris: FIG. 2 shows a foot section connected to and pivotable relative to center section (151))

It would have been obvious for one having ordinary skill in the art to modify the device of Hanser to have a foot section connected to and pivotable relative to the center section as well as a guide rail being linearly displaceable relative to the side rail as taught by Harris since all the 

Regarding claim 17, 
The Grone/Harris combination discloses a foldable frame structure according to claim 16. wherein the biasing mechanism is a … spring. (Grone: FIG. 3a (20) i.e. “spring means (20)” see also [0028] “…at least one spring means is formed as a gas compression spring or gas pressure strut…” wherein the device suggests the use of more than one gas compression spring or gas pressure strut which suggests the use of a gas spring at (20))
Grone does not appear to explicitly teach the biasing mechanism IS a gas spring.
However, it would have been obvious for one having ordinary skill in the art to modify the device of Grone to further include a gas spring connected between the center and head section as taught by Grone to assist in the lifting of rather heavy beds in order to prevent the bed from potentially falling on children at play (Grone: [0028]) in which one of ordinary skill in the art would have recognized as a predictable result.




Allowable Subject Matter
Claim 10 is allowed.

The examiner notes the difference in functionality between the guide rail 110 of the prior art Hansar and the invention as claimed, more particularly the newly added limitation “such that the guide rail is stationary and such that a lateral force applied to the bed frame will displace the slide rail relative to the guide rail and thereby pivot the head section relative to the center section.” Although the examiner believes other prior art may be able to read on this limitation, it is not permissible to combine with Hansar due to the rollers (302) which allow the guide rail (110) of Hansar to expand or contract with the expandable room (50) which is an important feature of Hansar. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 10 may be forth or maintained.
Although all elements are individually known in the prior art, the examiner submits that it would be impermissible hindsight to maintain or set forth a rejection of the combination of elements of independent claim 10 in view of the prior art of record.

Claims 11, 14-15 are also allowed as being dependent on claim 10.

	

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/25/2021